EXHIBIT 10.2
 
 
 
TERMS AND CONDITIONS


1.   Subject to all the terms and conditions of the Plan, the Employee is
granted the restricted stock units award (the “Award”) as set forth above.


2.   Subject to the Employee’s continued employment by the Company or one of its
subsidiaries as of the relevant settlement date (unless otherwise provided under
the terms and conditions of the Plan), the Employee shall be entitled to receive
(and the Company shall deliver to the Employee) within 75 days following the
relevant settlement date set forth on page one of this Award Agreement (or, if
applicable, within 75 days following the settlement date set forth in paragraph
Section 11(b) or Section 12(g) of the Plan (as supplemented by Section 17 of the
Plan)), the number of Shares underlying this Award scheduled to be settled on
such date.


3.   The Shares underlying the Award, until and unless delivered to the
Employee, do not represent an equity interest in the Company and carry no
dividend or voting rights.  The Employee will not have any rights of a
shareholder with respect to the Shares underlying the Award until the Shares
have been properly delivered to the Employee in accordance with this Award
Agreement.  For the avoidance of doubt, no dividend equivalents will be paid on
restricted stock units comprised in this Award.


4.   In accordance with Section 14(b) of the Plan, if the Employee hereunder is
subject to the income tax laws of the United States of America, the Company
shall withhold from the payment to the Employee a sufficient number of shares to
provide for the payment of any taxes required to be withheld by federal, state
or local law with respect to income resulting from such payment.


5.   The Award is not transferable by the Employee otherwise than by will or by
the laws of descent and distribution.


6.   (a) This Award Agreement is subject to the terms and conditions of The
Brink’s Company Compensation Recoupment Policy (the “Recoupment Policy”), a copy
of which follows as Exhibit A, and the provisions thereof are incorporated in
this Award Agreement by reference.  The Employee further acknowledges and agrees
that all cash-based or equity-based incentive compensation, as defined in the
Recoupment Policy (“Incentive Awards”), that the Employee receives or is
eligible to receive contemporaneously with or after the date of this Award
Agreement shall be subject to the terms and conditions of the Recoupment Policy,
and the Employee may be required to forfeit such Incentive Awards, or return
shares or other property (or any portion thereof) received in respect of such
Incentive Awards, if the Employee is determined to be a Covered Employee and
such Incentive Awards, shares or other property (or such portion thereof) is
determined to be Excess Compensation (as such terms are defined in the
Recoupment Policy).


6.   (b) In exchange for the Award granted hereby, and the opportunity to be
eligible to receive future Incentive Awards, the Employee expressly agrees and
consents that all
 
 
 
 
 

--------------------------------------------------------------------------------

 
awards previously granted under the applicable Incentive Plans shall be subject
to the terms and conditions of the Recoupment Policy from and after the date
hereof.  For the avoidance of doubt, the Employee may be required to forfeit
Incentive Awards, or return shares or other property (or any portion thereof)
already received in respect of such Incentive Awards, if the Employee is
determined to be a Covered Employee and such Incentive Awards, shares or other
property (or such portion thereof) is determined to be Excess Compensation.  The
parties acknowledge that the Employee would not be eligible for the benefits
described in the first sentence of this Section 6(b) without agreeing to the
consent in this Section 6(b).


7.   All other provisions contained in the Plan, as in effect on the date of
this Award Agreement are incorporated in this Award Agreement by reference.  The
Board of Directors of the Company or the Committee may amend the Plan at any
time, provided that if such amendment shall adversely affect the rights of a
holder of an Award with respect to a previously granted Award, the Award
holder’s consent shall be required except to the extent any such amendment is
made to comply with any applicable law, stock exchange rules and regulations or
accounting or tax rules and regulations.  This Award Agreement may at any time
be amended by mutual agreement of the Committee (or a designee thereof) and the
holder of the Award.  Prior to a Change in Control of the Company, and upon
written notice by the Company, given by registered or certified mail, to the
holder of the Award of any such amendment of this Award Agreement or of any
amendment of the Plan adopted prior to such a Change in Control, this Award
Agreement shall be deemed to incorporate the amendment to this Award Agreement
or to the Plan specified in such notice, unless such holder shall, within 30
days of the giving of such notice by the Company, give written notice to the
Company that such amendment is not accepted by such holder, in which case the
terms of this Award Agreement shall remain unchanged.  Subject to any applicable
provisions of the Company’s bylaws or of the Plan, any applicable
determinations, order, resolutions or other actions of the Committee or of the
Board of Directors of the Company shall be final, conclusive and binding on the
Company and the holder of the Award.  Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in the Plan.


8.   All notices hereunder shall be in writing and (a) if to the Company, shall
be delivered personally to the Secretary of the Company or mailed to its
principal office address, 1801 Bayberry Court, P.O. Box 18100, Richmond, VA
23226-8100 USA, to the attention of the Secretary, and (b) if to the Employee,
shall be delivered personally or mailed to the Employee at the address set forth
below.  Such addresses may be changed at any time by notice from one party to
the other.


 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
The Brink’s Company
Compensation Recoupment Policy


The compensation recoupment policy of The Brink’s Company (the “Company”) shall
apply if the Company is required to provide an accounting restatement for any of
the prior three fiscal years for which audited financial statements have been
completed, due to material noncompliance with any financial reporting
requirement under the Federal securities laws (a “Restatement”).


In the event of a Restatement, the Compensation and Benefits Committee shall
determine, in its discretion, whether the “Covered Employees” (as defined below)
have received “Excess Compensation” (as defined below). The Compensation and
Benefits Committee will take such actions as it deems necessary or appropriate
against a particular Covered Employee, depending on all the facts and
circumstances as determined during its review, including (i) the recoupment of
all or part of any Excess Compensation, (ii) recommending disciplinary actions
to the Board of Directors, up to and including termination, and/or (iii) the
pursuit of other available remedies.


“Excess Compensation” means the amount of the excess cash-based or equity-based
incentive compensation equal to the difference between the actual amount
received by the Covered Employee and the award or payment that would have been
received based on the restated financial results during the three-year period
preceding the date on which the Company is required to prepare such restatement
(the “Covered Period”).


“Covered Employees” means (i) the executive officers set forth in the Company’s
most recent proxy statement and (ii) any employee whose acts or omissions were
directly responsible for the events that led to the restatement and who received
Excess Compensation during the Covered Period.


For purposes of this Policy, “cash-based or equity-based incentive compensation”
includes awards under the Key Employees Incentive Plan (“KEIP”), the Management
Performance Improvement Plan (“MPIP”), the 2005 Equity Incentive Plan, as
amended (the “Incentive Plan”), and any successor plan or plans.


This policy shall be communicated to all participants in the Company’s KEIP,
MPIP and Incentive Plan.


This Policy is separate from and in addition to the requirements of Section 304
of the Sarbanes-Oxley Act of 2002 (Forfeiture of Certain Bonuses and Profits)
that are applicable to the Company’s Chief Executive Officer and Chief Financial
Officer (“Section 304”), and the Compensation and Benefits Committee shall
consider any amounts paid to the Company by the Chief Executive Officer and
Chief Financial Officer pursuant to Section 304 in determining any amount of
Excess Compensation to recoup.



 
 

--------------------------------------------------------------------------------

 
